DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
Applicant's arguments filed September 8, 2021 (hereinafter "Remarks”) have been fully considered but they are not persuasive.

On pages 4-5 of the Remarks, Applicant argues 
“Chung simply discusses that the movement speed can be relatively higher in some instances (when a distance value is closer to a far end boundary value), and lower when closer to a near end boundary value.  See paragraphs [0028] and [0029].  The distance to move the irradiation position is not contemplated in Chung, and Chung is entirely silent about moving the irradiation position a larger distance when the position is in a first region different from the target area compared to when the irradiation position is located in a second region between the target area and the first region as required by claim 1” (emphasis added).

Examiner is not persuaded.

Examiner notes Chung expressly discloses speed and the concept of speed implicitly includes a distance component (i.e., speed = distance / time).  To clarify, when 
Examiner notes this reasonably broad interpretation of the claim including the distance component of speed appears to be supported by at least paragraphs [0151]-[0153] of the specification as filed which teach increasing the rotation speed when moving the irradiation position to obtain a different distance.
In the interest of compact prosecution, Examiner notes the specification as filed discloses a much narrower concept than is currently claimed such that distance is the only variable being changed.  For example, Figs. 6 and 8 and paragraphs [0098]-[0122] specifically teach stepper motors and rotating a stepper motor a first or second number of steps as a specific example of how to achieve a different change in distance.  Examiner stresses that the example language is not suggested for patentability but to demonstrate the breadth of the claim as currently written.  Further search and consideration would still be required.

 
Applicant's remaining arguments have been fully considered but they are not persuasive and/or moot in view of the new ground(s) of rejection.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa (USPN 2015/0204659) in view of Chung et al. (USPN 2019/0163044).

With respect to claim 1, Furukawa teaches a control method of controlling an emission direction of light emitted from an emission section toward a display surface to be executed by a detection device configured to include the emission section and detect an irradiation position of the light (Figs. 1-7E), the method comprising: 
determining whether or not the irradiation position of the light in the display surface is located in a target area based on imaging data generated by imaging the display surface (Figs. 1-7E.  At least Figs. 2 and 5-7E and paragraphs [0034]-[0051] teach adjusting a light curtain to a target mark); 
controlling the emission direction of the light to a direction of moving the irradiation position toward the target area when determining that the irradiation position is not located in the target area (Figs. 1-7E.  At least Figs. 2 and 5-7E and paragraphs [0034]-[0051] teach adjusting a light curtain towards a target mark).
However, Furukawa fails to expressly teach setting a distance to move the irradiation position toward the target area by control of the emission direction of the light to be larger when the irradiation position is located in a first region different from the 
Chung teaches a known technique adjusting a projector and controlling the amount of movement to be fast or slow based on the distance to the target area (Figs. 1-6).  Specifically, Chung teaches setting a distance to move the irradiation position toward the target area by control of the emission direction of the light to be larger when the irradiation position is located in a first region different from the target area compared to when the irradiation position is located in a second region between the target area and the first region (Figs. 1-6.  At least Figs. 3A-3C and paragraphs [0028] and [0029] teach a high speed when far (i.e., first region) from the target and a slow speed when approaching the target (i.e., second region).  Examiner notes speed includes a distance component and a higher speed results in a larger distance component). 
Furukawa teaches a base process/product of controlling an amount of movement of an irradiation position towards a target area which the claimed invention can be seen as an improvement in that setting a distance to move the irradiation position toward the target area by control of the emission direction of the light to be larger when the irradiation position is located in a first region different from the target area compared to when the irradiation position is located in a second region between the target area and the first region.  Chung teaches a known technique of adjusting a projector and controlling the amount of movement to be fast or slow based on the distance to the target area that is comparable to the base process/product.

Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 2, Furukawa in view of Chung teach the control method according to claim 1, discussed above, wherein the determination and the control are repeated until the irradiation position is located in the target area (Furukawa, . 
With respect to claim 3, Furukawa in view of Chung teach the control method according to claim 1, discussed above, wherein moving speed of the irradiation position from the second region toward the target area by the control of the emission direction of the light is made lower than moving speed of the irradiation position from the first region toward the target area by the control of the emission direction of the light (Chung, Figs. 1-6.  At least Figs. 3A-3C and paragraphs [0028] and [0029] teach a high speed when far (i.e., first region) from the target and a slow speed when approaching the target (i.e., second region)). 
With respect to claim 4, Furukawa in view of Chung teach the control method according to claim 1, discussed above, wherein the emission direction of the light is controlled by controlling a posture of the emission section (Furukawa, Figs. 6A-7E and paragraphs [0035]-[0043]). 
With respect to claim 5, Furukawa in view of Chung teach the control method according to claim 1, discussed above, wherein a reflecting body is installed in an area including the target area of the display surface, and the irradiation position of the light in the display surface is detected in accordance with a reflection position of the light in the reflecting body based on the imaging data (Furukawa, Figs. 1-6E and paragraphs [0030]-[0035] teach usage of a reflecting body).

 a detection device configured to emit light toward a display surface to detect an irradiation position of the light (Figs. 1-7E), comprising: 
an emission section configured to emit the light (Figs. 1, 2 and 5-7E, item 45 teach a light emitting unit); 
a determination section configured to determine whether or not the irradiation position of the light in the display surface is located in a target area based on imaging data generated by imaging the display surface (Figs. 1, 2 and 5-7E, item 23); and 
a direction control section configured to control an emission direction of the light to a direction of moving the irradiation position toward the target area when the determination section determines that the irradiation position is not located in the target area (Figs. 1, 2 and 5-7E, item 47 teach an angle adjustment unit to change the direction of the light).
However, Furukawa fails to expressly teach wherein the direction control section sets a distance to move the irradiation position toward the target area by control of the emission direction of the light larger when the irradiation position is located in a first region different from the target area compared to when the irradiation position is located in a second region between the target area and the first region. 
Chung teaches a known technique adjusting a projector and controlling the amount of movement to be fast or slow based on the distance to the target area (Figs. 1-6).  Specifically, Chung teaches wherein the direction control section sets a distance to move the irradiation position toward the target area by control of the emission direction of the light larger when the irradiation position is located in a first region different from the target area compared to when the irradiation position is located in a second region between the target area and the first region (Figs. 1-6.  At least Figs. 3A-3C and paragraphs [0028] and [0029] teach a high speed when far (i.e., first region) from the target and a slow speed when approaching the target (i.e., second region).  Examiner notes speed includes a distance component and a higher speed results in a larger distance component). 
Furukawa teaches a base process/product of a direction control section that sets an amount of movement of an irradiation position towards a target area which the claimed invention can be seen as an improvement in that the direction control section sets a distance to move the irradiation position toward the target area by control of the emission direction of the light larger when the irradiation position is located in a first region different from the target area compared to when the irradiation position is located in a second region between the target area and the first region.  Chung teaches a known technique of adjusting a projector and controlling the distance to move to be fast or slow based on the distance to the target area that is comparable to the base process/product.
Chung’s known technique of adjusting a projector and controlling the amount of movement to be fast or slow based on the distance to the target area would have been recognized by one skilled in the art as applicable to the base process/product of Furukawa and the results would have been predictable and resulted in a device wherein the direction control section sets a distance to move the irradiation position toward the target area by control of the emission direction of the light larger when the irradiation 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 7, Furukawa in view of Chung teach a display device (Figs. 1 and 5) comprising: 
the detection device according to claim 6 (see above); and 
a display section configured to display an image on the display surface (Furukawa, Figs. 1 and 5, item 35 teach a projection optical system including a liquid crystal panel).


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Sherritt (USPN 2016/0107318) teaches changing the speed of a stepper motor when the distance detected is in a specific range; and
Maki (USPN 2011/0194160) teaches a step motor rotating a specific number of steps according to a distance.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Antonio Xavier/Primary Examiner, Art Unit 2623